DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1-3, 5-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (Pub. No.: US 20180115305 A1), hereinafter ISLAM, in view of YOSHIMURA et al. (Pub. No.: US 20190386728 A1), hereinafter YOSHIMURA, and further in view of MIN et al. (Pub. No.: US 20200383088 A1 or Pub. No.: WO/2019/031900), hereinafter MIN.   

With respect to claim 1, ISLAM teaches A method of performing beam management in a base station of a cellular network, the method comprising: 
obtaining, at the base station, information indicating whether one or more terminals of the cellular network have data to transmit ([0071, 0073], the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter); 
determining, using the base station, during a sweep by the base station if an upcoming terminal has data to transmit based on the information ([0071, 0073], the base station is performing a directional scan in the first spatial direction (to listen to the RTS transmissions in the first spatial direction), the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter (e.g., UE 712) at the first spatial direction of the determined spatial directions), wherein the sweep by the base station is a sequential movement of the beam over a coverage area ([0071, 0073], a beam sweep in K different spatial directions including the first spatial direction…); and 
communicating, using the base station, with the upcoming terminal during the sweep based on the information indicating that the upcoming terminal has data to transmit ([0071, 0073], the base station 720 may transmit the CTS message 752 directionally via beamforming to the UE 712. In this aspect, the base station 720 may determine the first spatial direction in which the UE 712 transmitted the RTS message 750 and transmit the CTS message 752 in the same first spatial direction. The CTS message 752 may indicate that the UE 712 may begin the data transmission).

Although ISLAM teaches the upcoming terminal during the sweep based on the information indicating that the upcoming terminal has data to transmit as set forth above.  ISLAM does not explicitly teach foregoing, by the base station, any communication with the upcoming terminal.  

However, YOSHIMURA teaches teach foregoing, by the base station, any communication with the terminal ([0028], no communication between the terminal apparatus 1 and the base station apparatus).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of YOSHIMURA, foregoing, by the base station, any communication with the terminal, into the teachings of ISLAM, in order for the base station to efficiently perform downlink transmission (YOSHIMURA, [0013]).

The combination of ISLAM and YOSHIMURA does not explicitly teach the upcoming terminal has no data to transmit.

However, MIN teaches the terminal has no data to transmit ([0066], no data to transmit).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MIN, the terminal has no data to transmit, into the teachings of ISLAM and YOSHIMURA, in order to improve resource management efficiency of a shared radio resource pool and meeting low latency requirements for vehicular communication by protecting against resource selection collision in a vehicular communication system (MIN, [0015]).

With respect to claim 2, ISLAM teaches wherein the obtaining the information is from one or more detectors co-located with the base station ([0008], the receiving device may detect and receive an RTS transmission from a first transmitter).

With respect to claim 3, ISLAM teaches wherein the obtaining the information is based on one or more types of indicators at each terminal detected by the one or more detectors ([0008, 0071, 0073], the base station 720 may receive at least one of the K transmissions of the RTS message).

With respect to claim 5, ISLAM teaches wherein the one or more detectors include a channel of the base station that is different than a channel used for communication with terminals ([0064-0065], the base station antenna).

With respect to claim 6, ISLAM teaches wherein the obtaining the information is during the sweep by the base station based on the one or more detectors performing a detector sweep such that the sweep by the base station being time-lagged from the detector sweep ([0071, 0073], the base station is performing a directional scan in the first spatial direction (to listen to the RTS transmissions in the first spatial direction), the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter (e.g., UE 712) at the first spatial direction of the determined spatial directions).

With respect to claim 7, ISLAM teaches wherein the obtaining the information is prior to initiating the sweep by the base station ([0007], a receiving device may remain in omni-directional mode while receiving RTS messages from one or more transmitting devices).

With respect to claim 8, ISLAM teaches A method of managing a base station of a cellular network, the method comprising: 
one or more detectors obtaining information indicating whether one or more terminals of the cellular network have data to transmit ([0071, 0073], the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter); 
the base station determining, during a sweep, if an upcoming terminal has data to transmit based on the information ([0071, 0073], the base station is performing a directional scan in the first spatial direction (to listen to the RTS transmissions in the first spatial direction), the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter (e.g., UE 712) at the first spatial direction of the determined spatial directions), wherein the sweep by the base station is a sequential movement of a beam of the base station over a coverage area ([0071, 0073], a beam sweep in K different spatial directions including the first spatial direction…); and
the base station communicating with the upcoming terminal during the sweep based on the information indicating that the upcoming terminal has data to transmit ([0071, 0073], the base station 720 may transmit the CTS message 752 directionally via beamforming to the UE 712. In this aspect, the base station 720 may determine the first spatial direction in which the UE 712 transmitted the RTS message 750 and transmit the CTS message 752 in the same first spatial direction. The CTS message 752 may indicate that the UE 712 may begin the data transmission).

Although ISLAM teaches the upcoming terminal during the sweep based on the information indicating that the upcoming terminal has data to transmit as set forth above.  ISLAM does not explicitly teach foregoing, by the base station, any communication with the upcoming terminal.  

However, YOSHIMURA teaches teach foregoing, by the base station, any communication with the terminal ([0028], no communication between the terminal apparatus 1 and the base station apparatus).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of YOSHIMURA, foregoing, by the base station, any communication with the terminal, into the teachings of ISLAM, in order for the base station to efficiently perform downlink transmission (YOSHIMURA, [0013]).

The combination of ISLAM and YOSHIMURA does not explicitly teach the upcoming terminal has no data to transmit.

However, MIN teaches the terminal has no data to transmit ([0066], no data to transmit).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MIN, the terminal has no data to transmit, into the teachings of ISLAM and YOSHIMURA, in order to improve resource management efficiency of a shared radio resource pool and meeting low latency requirements for vehicular communication by protecting against resource selection collision in a vehicular communication system (MIN, [0015]).

With respect to claim 9, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 13, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

With respect to claim 14, ISLAM teaches A system in a cellular network, the system comprising: 
one or more detectors configured to obtain information indicating whether one or more terminals of the cellular network have data to transmit ([0071, 0073], the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter); and 
a base station configured to determine, during a sweep, if an upcoming terminal has data to transmit based on the information ([0071, 0073], the base station is performing a directional scan in the first spatial direction (to listen to the RTS transmissions in the first spatial direction), the base station 720 may receive at least one of the K transmissions of the RTS message 750 and may determine that an RTS message for a data transmission is received from a first transmitter (e.g., UE 712) at the first spatial direction of the determined spatial directions), wherein the sweep by the base station is a sequential movement of a beam of the base station over a coverage area area ([0071, 0073], a beam sweep in K different spatial directions including the first spatial direction…), and 
to communicate with the upcoming terminal during the sweep based on the information indicating that the upcoming terminal has data to transmit ([0071, 0073], the base station 720 may transmit the CTS message 752 directionally via beamforming to the UE 712. In this aspect, the base station 720 may determine the first spatial direction in which the UE 712 transmitted the RTS message 750 and transmit the CTS message 752 in the same first spatial direction. The CTS message 752 may indicate that the UE 712 may begin the data transmission).

Although ISLAM teaches the upcoming terminal during the sweep based on the information indicating that the upcoming terminal has data to transmit as set forth above.  ISLAM does not explicitly teach foregoing, by the base station, any communication with the upcoming terminal.  

However, YOSHIMURA teaches teach foregoing, by the base station, any communication with the terminal ([0028], no communication between the terminal apparatus 1 and the base station apparatus).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of YOSHIMURA, foregoing, by the base station, any communication with the terminal, into the teachings of ISLAM, in order for the base station to efficiently perform downlink transmission (YOSHIMURA, [0013]).

The combination of ISLAM and YOSHIMURA does not explicitly teach the upcoming terminal has no data to transmit.

However, MIN teaches the terminal has no data to transmit ([0066], no data to transmit).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MIN, the terminal has no data to transmit, into the teachings of ISLAM and YOSHIMURA, in order to improve resource management efficiency of a shared radio resource pool and meeting low latency requirements for vehicular communication by protecting against resource selection collision in a vehicular communication system (MIN, [0015]).

With respect to claim 15, this claim recites the method of claim 3, and it is rejected for at least the same reasons.

With respect to claim 17, ISLAM teaches wherein each terminal includes a corresponding indicator that is one of the one or more types of indicators ([0044]).

With respect to claim 18, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 6, and it is rejected for at least the same reasons.

With respect to claim 20, this claim recites the method of claim 7, and it is rejected for at least the same reasons.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM, in view of YOSHIMURA, in view of MIN, and further in view of Purpura et al. (Pub. No.: US 20160173322 A1), hereinafter Purpura.

With respect to claim 4, the combination of ISLAM, YOSHIMURA and MIN does not explicitly teach wherein the one or more types of indicators include a visual indicator, an infrared signal, an ultraviolet signal, or an electromagnetic signal.

However, Purpura teaches wherein the one or more types of indicators include a visual indicator ([0011], indicator is a visual indicator).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Purpura, wherein the one or more types of indicators include a visual indicator, into the teachings of ISLAM, YOSHIMURA and MIN, in order for re-establishing the lost/degraded links including, but not limited to, (1) using existing IP communication over power technology to re-establish links to land facilities or other local assets still retaining IP network communications to outside systems (Purpura, [0026]).

With respect to claim 10, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 16, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20170041811 A1; “QIAO”, ([0124])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469